UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4679



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAMONA OBERA TUCKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-00416-HMH)


Submitted:   January 30, 2008             Decided:   April 23, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina; David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ramona Obera Tucker pled guilty to bank fraud, 18 U.S.C.

§   1344   (2000),   in   2005    and    was    sentenced   to   144   months   of

imprisonment.    We vacated Tucker’s sentence and remanded her case

for resentencing, finding that the 144-month sentence, which was a

480% increase over the high end of her Sentencing Guidelines range,

was unreasonable.     See United States v. Tucker, 473 F.3d 556, 564-

65 (4th Cir. 2007).       On remand, the district court held another

sentencing    hearing,    calculated       Tucker’s    Sentencing      Guidelines

range, listened to the arguments of counsel, and, after making

extensive findings under 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007), sentenced Tucker to a variance sentence of 72 months.

Tucker timely appeals and her counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging there are no

meritorious issues on appeal but raising the following issue:

whether the district court plainly erred by sentencing Tucker to 72

months of imprisonment.          In her pro se supplemental brief, Tucker

alleges that the district court failed to adequately explain its

upward variance sentencing.              For the reasons that follow, we

affirm.

            Based on the Supreme Court’s recent opinions in Gall v.

United States, 128 S. Ct. 586 (2007), and Kimbrough v. United

States, 128 S. Ct. 558 (2007), we find that the district court’s

72-month sentence was reasonable, as the district court did not


                                        - 2 -
abuse its discretion by imposing an upward variance sentence in

light of its comprehensive findings under § 3553(a) that a longer

sentence was necessary.      See Gall, 128 S. Ct. at 591 (holding that

an appellate court reviews a sentence to determine whether it is

unreasonable with regard to § 3553(a), applying a “deferential

abuse-of-discretion     standard”);     Kimbrough,   128   S.   Ct.   at   570

(noting that, while § 3553(a) requires the sentencing court to give

due consideration to the Guidelines, Booker allows the sentencing

court   to   fashion   the   sentence   in   light   of    other    statutory

considerations); see also United States v. Pauley, 511 F.3d 468

(4th Cir. 2007).    Contrary to Tucker’s pro se claims, the district

court gave numerous reasons for its 72-month sentence, specifically

tying those findings to the § 3553(a) factors.

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                 We

therefore affirm Tucker’s conviction and sentence.                 This court

requires that counsel inform Tucker, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Tucker requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy thereof was served on Tucker. We

dispense with oral argument because the facts and legal contentions




                                  - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -